Fourth Court of Appeals
                                        San Antonio, Texas
                                             February 26, 2020

                                            No. 04-19-00203-CV

                              IN THE INTEREST OF L.A.V., A CHILD

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018EM506059
                          The Honorable Eric Rodriguez, Judge Presiding


                                               ORDER
Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

         On January 23, 2020, an amended reporter’s record of the trial court proceedings of April
2, 2019 was filed. The reporter’s record reflects that State’s Exhibit A, described as
“Investigative Review,” was admitted in evidence; however, State’s Exhibit A is not included in
the reporter’s record. The reporter’s record also reflects that at the end of the hearing, the trial
court handed State’s Exhibit A back to the State.1 Texas Rule of Appellate Procedure 34.6(g)(1)
provides that “[i]f someone other than the trial court clerk possesses an original exhibit, either
the trial court or the appellate court may order that the person deliver the exhibit to the trial court
clerk.” TEX. R. APP. P. 34.6(g)(1). We therefore ORDER the State to deliver State’s Exhibit A to
the trial court clerk within ten days from the date of this order. We further ORDER the trial court
clerk to file a supplemental clerk’s record containing State’s Exhibit A ten days after it has been
filed with the trial court clerk.

           It is so ORDERED on February 26, 2020.

                                                                      PER CURIAM


           ATTESTED TO: _______________________
                        MICHAEL A. CRUZ
                        CLERK OF COURT


1
 At the trial court, the State was represented by Michele K. Jura with the Office of the Attorney General’s Child
Support Division.